TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00645-CV


                                         K. M., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
         NO. C200034CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant K. M. filed her notice of appeal on December 7, 2021. The appellate

record was complete on December 17, 2021, making appellant’s brief due on January 6, 2022.

On December 27, 2021, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order Maria Peña to file

appellant’s brief no later than January 26, 2022. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.

               It is ordered on January 6, 2022.
Before Chief Justice Byrne, Justices Kelly and Smith




                                               2